DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 3/26/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 3/26/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 10, 11,14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Malcolm et al. (U.S. Patent 4,526,262).

In regards to claim 1, Malcolm et al (henceforth referred to as Malcolm) disclose a restraint arrangement for an inflatable slide, comprising: 

a yoke coupled to the releasable restraint.  Malcolm teaches the functional equivalent to a yoke where one strap at item 106 transitions from an attachment point 104 to from two straps (items 108, 94), 
the yoke comprising a first strap and a second strap (items 106 and 94);
a first dampener coupled to the first strap; and a second dampener coupled to the second strap.  Malcolm teaches frangible members 116 and 118 coupled to the first and second strap.

In regards to claim 4, Malcolm discloses that the first strap is wrapped around the first dampener.  Each of the first and second straps is connected to the dampers via apertures at 102 and/or 114 (grommets) functionally equivalent to the claim.

In regards to claim 6, Malcolm discloses that the first dampener comprises at least one of a semi-circular dampener, a wraparound dampener, a threaded dampener, or a spring dampener.  The Malcolm disclosed frangible or releasable link (item 60) constitutes a wraparound dampener.

In regards to claim 7, Malcolm discloses yoke for an evacuation system.  Malcolm teaches the functional equivalent to a yoke where one strap at item 106 transitions from an attachment point 104 to from two straps (items 108, 94), comprising:
a first strap and a second strap (items 106 and 94); and


In regards to claim 10, Malcolm discloses that the third strap and the second strap are coupled to the first dampener.  Malcolm teaches that the straps are coupled together and to the dampeners.

In regards to claim 11, Malcolm discloses a second dampener coupled to the second strap.  Malcolm teaches elastic members 116 and 118 coupled to the first and second strap

In regards to claim 14, Malcolm discloses a method of making an evacuation assembly, comprising: 
coupling a yoke to an evacuation slide (see figure 7), the yoke comprising,
a first strap, and a second strap (items 108 and 94);
coupling a first dampener to the first strap, the first dampener comprising at least one of a wraparound dampener, a threaded dampener, a semi-circular dampener, or a spring dampener; and
coupling a second dampener to the second strap.  Malcolm teaches frangible members 116 and 118 coupled to the first and second strap.

In regards to claim 15, Malcolm discloses coupling the first dampener and the second dampener in series with a releasable restraint.  The two dampening frangible members are connected in series with a restraining component that is releasable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al. (U.S. Patent 4,526,262).

In regards to claim 5, Malcolm discloses that the first dampener comprises a plurality of openings and the first strap is threaded through the plurality of openings.  The engagement of the dampeners and straps of Malcolm include essentially the reverse of the claimed association with the dampening member threaded through the strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse or rearrange the association between the strap and dampener of Malcolm, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al. (U.S. Patent 4,526,262) in view of Schmidt et al. (U.S. Patent Application Publication 2017/0320583).

In regards to claim 9, Malcolm discloses a third strap, but fails to teach that the third strap and the second strap are sewn together.  However, Schmidt et al (henceforth referred to as Schmidt) teaches straps for use with an evacuation slide release that are sewn together (par. 24) and it would have been obvious to one of ordinary skill in the art .

Claims 2, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al. (U.S. Patent 4,526,262) in view of Hublikar et al. (European Patent Application Document EP 0884240).

In regards to claim 2, Malcolm does not explicitly disclose that the first dampener and the second dampener comprise an elastic material and deform in response to a tensile load.  However, Hublikar et al (henceforth referred to as Hublikar) teaches components of a releasing escape slide fabricated from an elastic material and it would have been obvious to one or ordinary skill in the art at the time of Applicant’s invention to utilize any of various materials including elastic to fabricate the components of the slide release, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 3, Malcolm discloses that the tensile load is generated by a dropping of the inflatable slide.  The device functions as claimed.

In regards to claims 8 and 16, Malcolm fails to disclose that the first dampener comprises an elastic material and is configured to deform in response to a tensile load.  However, Hublikar teaches components of a releasing escape slide fabricated from an In re Leshin, 125 USPQ 416.  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 12, the base claim and any intervening claims, that a first portion of the first strap extends through a first opening in the first dampener and a second portion of the first strap extends through a second opening in the first dampener.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641